DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Status of Claims
Applicant’s amendments filed 11/30/2021 have been entered.  Claims 1-7, 10, and 13-19 are pending, claims 10 and 13 have been withdrawn from consideration, and claims 1-7 and 14-19 are currently under consideration for patentability under 37 CFR 1.104.  Previous rejection under 35 U.S.C. 112(a) has been withdrawn in light of Applicant’s amendments.  New rejection to claim 1 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. 2015/0099932) in view of Shikano et al. (U.S. 2016/0349434).
With respect to claim 1, Morimoto et al. teaches an endoscope light source device (FIG. 18) comprising: 
a plurality of light source units (35, 36, 37) configured to emit lights having different wavelength bands each other (para [0081], FIGS. 6-8); and 
an optical element (79,80) configured to emit a combined light on a light path that combines light paths of lights emitted from the light source units, 
wherein the light source units include a first light source unit (36) and a second light source unit (37), 
the first light source unit (FIG. 5) comprises 
a first solid-state light emitting element (44) configured to emit first light from a first light emitting surface thereof; and 
a first cover member (36b), 
the first cover member includes 
a phosphor (47) configured to absorb some of the first light emitted from the light emitting surface, a light component of the fluorescent light having a wavelength band of 460 to 600 nm (FIG. 8), and 
the second light source unit (FIG. 4) comprises 
a second solid-state light emitting element (43) configured to emit second light from a second light emitting surface thereof; and 
a second cover member (35b),and 
the optical element is provided on the light paths of the first light and the fluorescent light emitted from the first light source unit and the light path of the second light emitted from the second light source unit (FIG. 18) and configured to extract the fluorescent light from the first 
However, Morimoto et al. does not teach the first cover member includes a first reflective surface configured to reflect the first light emitted from the first light emitting surface, and a first opening configured to emit some of the first light emitted from the first light emitting surface and some of the reflected light reflected by the first reflective surface, a cross section of the inner space that the first cover member covers and orthogonal to a direction toward the first opening from the first solid-state light emitting element becomes smaller as separating the farther from the first light emitting surface.  Morimoto et al. further does not teach the second cover member includes a second reflective surface configured to reflect the second light emitted from the second light emitting surface, and a second opening configured to emit some of the second light emitted from the second light emitting surface and some of the reflected light reflected by the second reflective surface.
With respect to claim 1, Shikano et al. teaches an endoscope light source device (para [0002]) comprising:
a solid-state light emitting element (1) configured to emit light from a light emitting surface thereof; and
a cover member (3) that has a hollow inner space in an inner thereof and covers the solid-state light emitting element such that the cover member is spaced apart from the light emitting surface (FIG. 1 for example), 
wherein the cover member includes
a reflective surface (3a) configured to reflect the light emitted from the light emitting surface, and
an opening (3b) configured to emit some of the light emitted from the light emitting surface and some of the reflected light reflected by the reflective surface (FIG. 1),

light paths of the light that is emitted from the light emitting surface and the fluorescent light are in the inner space between the phosphor and the reflective surface (FIG. 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify each of the first and second cover members of Morimoto et al. to utilize the configuration of the cover member taught by Shikano et al. in order to attain the effect of an LED illumination apparatus with a large input can be achieved without a need to change an LED output (4:23-26 of Shikano et al.).  Modifying each of the first and second cover members of Morimoto et al. in this manner would result in the first cover member includes a first reflective surface configured to reflect the first light emitted from the first light emitting surface, and a first opening configured to emit some of the first light emitted from the first light emitting surface and some of the reflected light reflected by the first reflective surface, a cross section of the inner space that the first cover member covers and orthogonal to a direction toward the first opening from the first solid-state light emitting element becomes smaller as separating the farther from the first light emitting surface (FIG. 5 of Morimoto et al. and FIG. 1 of Shikano et al.) and further the second cover member includes a second reflective surface configured to reflect the second light emitted from the second light emitting surface, and a second opening configured to emit some of the second light emitted from the second light emitting surface and some of the reflected light reflected by the second reflective surface (FIG. 4 of Morimoto et al. and FIG. 1 of Shikano et al.).
With respect to claim 2, Shikano et al. teaches the area of the opening is smaller than the area of the light emitting surface (FIG. 1).
With respect to claim 3, Shikano et al. teaches the cover member has a hollow dome shape (FIG. 1).
With respect to claim 6, Shikano et al. teaches another embodiment wherein the cover member includes a plano-convex lens (7) disposed such that a flat surface thereof is opposite the light emitting surface (FIG. 3), wherein the reflective surface is a region of a convex surface of the plano-convex lens where a reflective film is formed (7a), and wherein the opening is a region of the convex surface where the reflective film is not formed (7b).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the second light source unit to utlize the plano-convex lens mirror as taught by Shikano et al. since Shikano et al. teaches it is a known alternative to the hemispheric mirror of the first embodiment.
With respect to claim 7, Morimoto et al. in view of Shikano et al. teaches in at least one of the light source units (35) a protective member (35c) that protects the light emitting surface (FIG. 4 of Morimoto et al.), wherein the protective member is disposed to cover the light emitting surface and configured to allow the light emitted from the light emitting surface to pass there through (FIG. 4 of Morimoto et al.) and wherein the cover member is disposed to cover the solid-state light emitting element and the protective member (FIG. 1 of Shikano et al. for example).
With respect to claim 14, Morimoto et al. teaches a plurality of optical systems (75, 76, 77) including a first optical system (76) and a second optical system (77), the first optical system is configured to convert the first light and the fluorescent light emitted from the first light source unit into parallel light (para [0116] teaches collimator lenses 75-77 collimate the light of the light sources 35-37) and allow the parallel light to be incident on the optical element (FIG. 18), and the second optical system is configured to convert the second light emitted from the second light source unit into parallel light (para [0116] teaches collimator lenses 75-77 collimate the light of 
With respect to claim 15, Morimoto et al. teaches a fluorescent light having a wavelength band that is part of the wavelength band of 460 to 600 nm is extracted from the first light and the fluorescent light emitted from the first light unit (para [0119]).
With respect to claim 16, Morimoto teaches the second light is light in a blue wavelength band (FIG. 6, para [0085]).
With respect to claim 17, Morimoto teaches the first light is a light in a blue wavelength band (blue excitation light source device 44, para [0084]).
With respect to claim 18, Morimoto teaches each of the cover members covers only one of the solid-state light emitting elements (FIG. 4, 5).

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. 2015/0099932) in view of Shikano et al. (U.S. 2016/0349434) as applied to claim 1 and further in view of Okamura et al. (U.S. 2008/0024868).
Morimoto et al. in view of Shikano et al. teaches an endoscope light source as set forth above.  However, Morimoto et al. in view of Shikano et al. does not teach the cover member includes a light-transmitting substrate configured to allow the light emitted from the light emitting surface to pass therethrough, wherein the reflective surface is a region of a surface of the light-transmitting substrate where a reflective film configured to reflect the light emitted from the light emitting surface is formed, and wherein the opening is a region of the surface of the light-transmitting substrate where the reflective film is not formed.
With respect to claim 4, Okamura et al. teaches a light source wherein the cover member includes a light-transmitting substrate (1000) configured to allow the light emitted from the light emitting surface to pass therethrough, wherein the reflective surface is a region of a surface of the light-transmitting substrate where a reflective film configured to reflect the light 
With respect to claim 19, Okamura et al. teaches the reflective film is formed on an inner wall surface of the light-transmitting substrate that faces to the light emitting surface (FIG. 10B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the cover member of Morimoto et al. in view of Shikona et al. to utilize the light transmitting substrate and reflective film as taught by Okamura et al. in order to reduce a variation in the optical characteristics (para [0073] of Okamura et al.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. 2015/0099932) in view of Shikano et al. (U.S. 2016/0349434) as applied to claim 1 and further in view of Artsyukhovich et al. (U.S. 2011/0149592).
Morimoto et al. in view of Shikano et al. teaches an endscope light source as set forth above.  However, Morimoto et al. in view of Shikano et al. does not teach a convex lens in the opening of the cover member.
With respect to claim 5, Artsyukhovich et al. teaches a light source comprising a convex lens disposed in the opening (FIG. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Morimoto et al. in view of Shikano et al. to utilize a convex lens in the opening of the cover member as taught by Artsyukhovich et al. in order to provide a means of collimating the light emitted from the cover member (para [0014] of Artsyukhovich et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795